United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
McAllen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-53
Issued: June 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 5, 2011 appellant filed a timely appeal from a June 14, 2011 schedule award
decision of the Office of Workers’ Compensation Programs (OWCP) and a September 23, 2011
nonmerit decision denying his request for review of the written record by the Branch of Hearings
and Review. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained more than five percent binaural hearing
loss for which he received a schedule award; and (2) whether OWCP properly denied his request
for review of the written record as untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 4, 2010 appellant, then a 56-year-old supervisory air interdiction agent, filed an
occupational disease claim (Form CA-2) alleging that he developed hearing loss and ringing in
his ears as a result of employment-related noise exposure. He noted that he was exposed to noise
from servicing airplanes and flying helicopters.
In an undated narrative statement, appellant described his employment duties stating that
he flew government service fixed-wing airplanes and helicopters which were flown with open
windows and no doors. He attributed the high levels of noise exposure from his federal
employment to the wind, rotator transmissions, rotator helicopter blades and tail rotor systems.
Appellant reported that he was exposed to employment-related noise from 1988 to the present,
four to five hours a day, five days a week. Despite the use of earplugs and aviator helmets, he
stated that his hearing loss progressively worsened and that he developed ringing in his ears.
In support of his claim, appellant submitted a history of audiograms dated October 3,
1988 to April 15, 2010.
By letter dated August 9, 2010, the employing establishment stated that appellant had
been exposed to very high levels of noise throughout his federal career including exposure to
helicopter rotor transmissions and noise from flying aircrafts with no doors.
OWCP referred appellant, together with a statement of accepted facts, to Dr. Gregory S.
Rowin, a Board-certified otolaryngologist, for a second opinion evaluation. An audiogram was
completed on October 26, 2010 which revealed the following decibel (dBA) losses at 500, 1000,
2000 and 3000 hertz (Hz): 20, 20, 35 and 35 for the right ear and 20, 20, 30 and 50 for the left
ear. Speech reception thresholds were 25 dBA on the left and right, while auditory
discrimination scores were 96 percent on the right and 92 percent on the left. Dr. Rowin
diagnosed high frequency sensorineural hearing loss. He opined that the hearing loss was due to
appellant’s workplace noise exposure and recommended hearing aids. Applying the standard
provided by the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment2 (A.M.A., Guides) to the October 26, 2010 audiometric data, Dr. Rowin
calculated that appellant sustained 3.75 percent monaural hearing impairment in the right ear and
7.5 percent monaural hearing impairment in the left ear. He calculated a binaural hearing
impairment of 4.375 percent. On the form report, Dr. Rowin added five percent impairment for
tinnitus, for a total of 9.3 percent binaural hearing impairment (4.375 percent + 5 percent for
tinnitus). He listed October 26, 2010 as the date of maximum medical improvement.
On December 8, 2010 OWCP’s medical adviser reviewed Dr. Rowin’s October 26, 2010
otologic examination report and agreed that appellant’s bilateral high frequency sensorineural
hearing loss was due to occupational noise exposure. He applied the audiometric data to
OWCP’s standard for evaluating hearing loss under the sixth edition of the A.M.A., Guides and
determined that appellant sustained five percent binaural hearing loss. The medical adviser
averaged appellant’s left ear hearing levels of 20, 20, 30 and 50 dB at 500, 1000, 2000 and 3000
Hz, which totaled 30. He then subtracted a 25 dBA fence and multiplied the balance of 5 by 1.5
2

A.M.A., Guides (6th ed. 2009).

2

to find 7.5 percent left ear monaural hearing loss which he rounded up to 8 percent. The medical
adviser then averaged appellant’s right ear hearing levels of 20, 20, 35 and 35 dBA at 500, 1000,
2000 and 3000 Hz, which totaled 27.5. After subtracting out a 25 dBA fence, he multiplied the
remaining 2.5 balance by 1.5 to calculate a 3.75 percent right ear monaural hearing loss which he
rounded up to 4 percent. The medical adviser then calculated five percent binaural hearing loss
by multiplying the lesser right ear loss of four percent by five, adding the greater eight percent
left ear loss and dividing this sum by six. He did not list any impairment due to tinnitus. The
medical adviser concluded that hearing aids were authorized and the date of maximum medical
improvement was October 26, 2010.
By decision dated December 10, 2010, OWCP accepted appellant’s claim for bilateral
hearing loss.
On May 26, 2011 appellant filed a claim for compensation (Form CA-7) for a schedule
award.

3

By decision dated June 14, 2011, OWCP granted appellant a schedule award for five
percent binaural hearing loss. The award covered a period of 10 weeks from October 26, 2010 to
January 3, 2011.4
On August 22, 2011 appellant requested review of the written record. The appeal was
postmarked on August 22, 2011.
By decision dated September 23, 2011, the Branch of Hearings and Review denied
appellant’s request for review of the written record finding that his request was not made within
30 days of the June 14, 2011 OWCP decision. The Branch of Hearings and Review further
determined that the issue in the case could equally well be addressed by requesting
reconsideration from OWCP and submitting evidence not previously considered which
establishes that he sustained a greater percentage of impairment than what was previously
awarded.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA5 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
3

Appellant did not list any dependents in section 5 of the Form CA-7.

4

The Board notes that appellant was awarded $14,462.07 based on his weekly pay rate of $2,169.31 multiplied
by a compensation rate of 66 2/3 percent. Following the June 14, 2011 award of compensation, appellant informed
OWCP that he inadvertently left out his wife as a dependent under section 5 of the Form CA-7 and that his
compensation rate should be 75 percent rather than 66 2/3 percent. OWCP recalculated his award based on a 75
percent compensation rate and found that his award amounted to $16,269.83. This amount was subtracted from the
$14,462.07 award appellant had already received and he was paid the remaining sum of $1,807.46.
5

5 U.S.C. §§ 8101-8193.

3

used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 dBA is deducted because, as the
A.M.A., Guides points out, losses below 25 dBA result in no impairment in the ability to hear
everyday speech under everyday conditions.7 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss, the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of the
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.8
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.9 The A.M.A., Guides state that if tinnitus
interferes with Activities of Daily Living (ADLs), including sleep, reading (and other tasks
requiring concentration), enjoyment of quiet recreation and emotional well-being, up to five
percent may be added to a measurable binaural hearing impairment.10
ANALYSIS -- ISSUE 1
The issue is whether appellant has more than a five percent binaural hearing loss.11
OWCP referred appellant, together with a statement of accepted facts, to Dr. Gregory S.
Rowin, a Board-certified otolaryngologist, for a second opinion evaluation. An audiogram was
completed on October 26, 2010 which revealed the following dBA losses at 500, 1000, 2000 and
3000 Hz: 20, 20, 35 and 35 for the right ear and 20, 20, 30 and 50 for the left ear. Auditory
discrimination scores were 96 percent on the right and 92 percent on the left. Dr. Rowin
diagnosed high frequency sensorineural hearing loss. He opined that the hearing loss was due to
appellant’s workplace noise exposure and recommended hearing aids. Applying the October 26,
2010 audiometric data, Dr. Rowin calculated that appellant sustained 3.75 percent monaural
6

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

7

See A.M.A., Guides 250.

8

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
9

See A.M.A., Guides 249.

10

Id. See also R.H., Docket No. 10-2139 (issued July 13, 2011); Robert E. Cullison, 55 ECAB 570 (2004).

11

While Dr. Rowin recommended hearing aids and the district medical adviser stated that hearing aids should be
authorized, the record does not reflect whether OWCP authorized the purchase of hearing aids.

4

hearing impairment in the right ear and 7.5 percent monaural hearing impairment in the left ear.
He calculated a binaural hearing impairment of 4.375 percent. On the form report, Dr. Rowin
added five percent impairment for tinnitus, for a total of 9.3 percent binaural hearing impairment
(4.375 percent + 5 percent for tinnitus). He listed October 26, 2010 as the date of maximum
medical improvement.
The Board notes that Dr. Rowin did not provide a proper impairment rating in accordance
with the A.M.A., Guides. Regarding tinnitus, the A.M.A., Guides states, tinnitus in the presence
of unilateral or bilateral hearing impairment may impair speech discrimination. Therefore, add
up to five percent for tinnitus in the presence of measurable hearing loss if the tinnitus impacts
the ability to perform activities of daily living.12 Although Dr. Rowin included five percent
impairment for tinnitus, he did not diagnose tinnitus or describe how this condition impacted
appellant’s activities of daily living.13 Further, appellant’s discrimination scores of 96 percent in
the right ear and 92 percent in the left ear do not demonstrate a substantial impairment of his
speech discrimination.14 As the record does not contain evidence that he developed tinnitus
which impacted the activities of his daily living, he is not entitled to an additional schedule
award for this condition.15
OWCP properly referred the medical evidence to OWCP’s medical adviser, for a rating
of permanent impairment in accordance with the A.M.A., Guides.16
In a December 8, 2010 report, OWCP’s medical adviser applied the findings of the
October 26, 2010 audiogram to calculate five percent binaural hearing loss. In accordance with
the A.M.A., Guides, he averaged appellant’s hearing levels of 20, 20, 30 and 50 dBA in the left
ear and 20, 20, 35 and 35 dBA in the right ear at Hz levels of 500, 1,000, 2,000 and 3,000,
respectively, to find average hearing levels of 30 on the left and 27.5 on the right.17 The medical
adviser then subtracted a 25 dBA fence and multiplied the remaining balance, of 5 on the left and
2.5 on the right, by 1.5 to calculate 7.5 percent left ear monaural loss (rounded up to 8 percent)
and 3.75 percent right ear monaural loss (rounded up to 4 percent). Using the A.M.A, Guides, he
calculated five percent binaural hearing loss by multiplying the lesser right ear monaural loss of
four percent by five, adding the greater eight percent left ear loss and dividing this sum by six.18
The Board finds that the medical adviser properly applied the A.M.A., Guides in calculating that
appellant sustained five percent binaural hearing loss.

12

Supra note 9.

13

R.G., Docket No. 11-19 (issued August 3, 2011); J.P., Docket No. 09-1520 (issued March 1, 2010).

14

Id. See also S.G., 58 ECAB 383 (2007).

15

See R.D., Docket No. 07-379 (issued October 2, 2007).

16

See Hildred I. Lloyd, 42 ECAB 944 (1991).

17

Supra note 12.

18

Supra note 7.

5

It is well established that, when the examining physician does not provide an estimate of
impairment conforming to the A.M.A., Guides, OWCP may rely on the impairment rating
provided by a medical adviser.19 As OWCP’s medical adviser properly applied the A.M.A.,
Guides in calculating appellant’s impairment rating, OWCP correctly relied on his opinion to
find that appellant sustained five percent binaural hearing loss.20 The Board finds that there is no
evidence of greater impairment.
Appellant argues that this figure should have been adjusted to reflect the impact of
tinnitus (ringing in the ears) on his hearing loss. As previously noted, while Dr. Rowin included
impairment for this condition, he provided no opinion, rationalized or otherwise, specifically
addressing the impact of tinnitus on appellant’s activities of daily living and therefore neither
OWCP’s medical adviser nor OWCP were required to factor in the impact of tinnitus on
appellant’s hearing loss.21 Accordingly, the Board finds that appellant has not established
tinnitus as compensable.22
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
A claimant for compensation not satisfied with a decision by OWCP is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.23 According to 20 C.F.R. § 10.615, a claimant
shall be afforded a choice of an oral hearing or a review of the written record.24 The regulations
provide that a request for a hearing or review of the written record must be made within 30 days
as determined by the postmark or other carrier’s date marking, of the date of the decision.25 A
claimant is not entitled to a hearing or a review of the written record as a matter of right if the
request is not made within 30 days of the date of the OWCP decision.26 OWCP has discretion,
however, to grant or deny a request that is made after this 30-day period.27 In such a case, it will

19

J.Q., Docket No. 06-2152 (issued March 5, 2008).

20

See Linda Beale, 57 ECAB 429 (2006).

21

See Juan A. Trevino, 54 ECAB 356, 358 (2003).

22

Supra note 9; see also R.G., Docket 11-19 (issued August 3, 2011); R.D., Docket No. 07-379 (issued
October 2, 2007).
23

5 U.S.C. § 8124(b)(1).

24

20 C.F.R. § 10.615.

25

Id. at § 10.616(a).

26

See James Smith, 53 ECAB 188 (2001).

27

Herbert C. Holley, 33 ECAB 140 (1981).

6

determine whether to grant a discretionary hearing and, if not, will so advise the claimant with
reasons.28
ANALYSIS -- ISSUE 2
In the present case, appellant requested review of the written record on August 22, 2011
and OWCP found that the reconsideration request was postmarked on that same date. His
request was made more than 30 days after the date of issuance of OWCP’s prior decision dated
June 14, 2011. Therefore, OWCP properly found in its September 23, 2011 decision that
appellant was not entitled to an oral hearing or examination of the written record as a matter of
right because his request for review of the written record was not made within 30 days of its
June 14, 2011 decision.29
OWCP, however, has the discretionary authority to grant a hearing if the request was not
timely filed. In its September 23, 2011 decision, it considered the issue involved and properly
exercised its discretion when it denied appellant’s request for review of the written record and
determined that he could equally well address the issue of whether he sustained a greater
percentage of impairment than what was previously awarded by requesting reconsideration and
submitting new evidence. The Board has held that the only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deduction from established facts.30 In the present case, OWCP did not abuse its discretion in
denying a discretionary review of the written record and properly denied appellant’s request
under section 8124 of FECA.31
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained greater than five percent
binaural hearing loss for which he received a schedule award. The Board also finds that OWCP
properly denied appellant’s request for review of the written record as untimely.

28

Id.

29

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602 (May 1991).

30

Teresa M. Valle, 57 ECAB 542 (2006); Daniel J. Perea, 42 ECAB 214 (1990).

31

See D.F., Docket No. 11-42 (issued August 1, 2011); Hubert Jones, Jr., 57 ECAB 467 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the September 23 and June 14, 2011 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

